Case 1:21-cv-00609-NONE-BAM Document 17 Filed 08/04/21 Page 1 of 3


                                                  _____


                                        1:21-cv-00609-NONE-BAM
Case 1:21-cv-00609-NONE-BAM Document 17 Filed 08/04/21 Page 2 of 3
     Case 1:21-cv-00609-NONE-BAM Document 17 Filed 08/04/21 Page 3 of 3


                                             ORDER

         Certificate of good standing is not attached to the final document approved by the Court

but attached to the filing submitted by counsel on August 2, 2021.


IT IS SO ORDERED.


Dated:     August 3, 2021                                /s/ Barbara   A. McAuliffe
